Citation Nr: 1720055	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-10 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and G.V.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1995.

This appeal to the Board of Veterans' Appeals (BVA) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, declined to reopen the claim of entitlement to service connection for a back disorder.

In January 2015, the Veteran and G.V. testified during a videoconference hearing before the undersigned; a transcript of this hearing is of record.  

A May 2015 Board decision, in pertinent part, reopened the claim for service connection for a back disability, but remanded the claim for further development, to specifically include the provision of a VA medical examination to determine the nature and etiology of the Veteran's claimed back disability.  See May 2015 Board Decision

That development having been completed, the claim for service connection for a back disorder has returned to the Board.


FINDING OF FACT

The evidence is in at least a state of equipoise as to whether the conditions affecting the Veteran's cervical and lumbar spine were incurred in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a disorder of the cervical spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition, such as arthritis, when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Here, the available medical records, including VA and private treatment records reflect current spinal pathology, including diagnoses of thoracolumbar intervertebral disc syndrome, arthritis of the cervical and thoracic spine, and cervical spondylosis.  See, e.g., VA Thoracolumbar and Cervical Spine Conditions Disability Benefits Questionnaires (DBQs) dated in September 2015 and September 2016 (reflecting diagnoses of degenerative arthritis of the spine, cervical spondylosis, and thoracolumbar intervertebral disc syndrome); Treatment Notes from Phoenix City Pain Management dated from January 2014 to January 2015 (reflecting diagnoses including "post-laminectomy syndrome, lumbar region"; "post-laminectomy syndrome, cervical region"; osteoarthritis; lumbago; and "musculoskeletal disorder of the neck"); Treatment Notes from the Nexus Pain Center dated from April 2008 to November 2013 (reflecting diagnoses including "cervical disc degen[eration] . . . and stenosis caused by osteophytes"; post laminectomy lumbar spine, status post spinal cord stimulator implant; and lumbar spondylosis); June 2009 Radiological Records from The Medical Center (finding "[d]egenerative changes of the cervical and upper thoracic spine" including "C6-C7 osteophytes and mild disc narrowing"; "[i]ncomplete posterior arch of C1"; "[a]nterior osteophytes and anterior ligamentous ossification C2-C3 level"; and "[m]ild wedging of T4 vertebral body which may represent old injury"); Radiologic Reports from the Columbus Diagnostic Center dated in March 2007 and June 2008 (reflecting pathologies of the cervical, thoracic, and lumbar spine).

Moreover, the Veteran has asserted in statements and testimony adduced throughout the pendency of the claim that he injured his neck and low back during his active service.  In particular, he asserts that he was involved in a car accident in the final months of his active service which resulted in injuries to his back and neck, the symptoms of which continued to progress during and since his active service, resulting in his current spinal pathology.  See, e.g., January 2015 Board Hearing Transcript.  

In this regard, the Board notes that the Veteran is competent to report experiencing spinal injuries and resultant symptoms during and since his active service, as the onset, frequency, and duration of such symptoms as pain, tenderness, and limitation of motion are certainly capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay statements are competent to establish the presence of observable symptomatology); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (finding that lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.)

The Board additionally finds his competent statements of continuing neck and back symptomatology during and since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, his assertions concerning his in-service spinal injuries are corroborated by his service treatment records, which confirm the occurrence of the in-service automobile accident and note his subsequent inpatient treatment for thoracolumbar and cervical spine symptoms.  See, e.g., April 1995 Admission Record of Inpatient Treatment (listing the conditions for which the Veteran was treated during his hospitalization from October 1994 to April 1995, including specifically his treatment for "musculoskeletal strain, back, arms, and neck"); May 1995 Chronological Record of Medical Care (reflecting that the Veteran "was in auto accident"); January 1995 Medical Board Hospitalization Summary (reflecting that "[d]uring the course of his hospitalization while on pass the [Veteran] was involved in an automobile accident.  He was a passenger not driving").  The Veteran's assertions are further bolstered by the testimony of his fellow service member (and spouse), G.E.V., who reported that he was driving the car at the time of the accident and confirmed the Veteran's account of injuring his back and neck in the accident and experiencing continuing neck and back symptomatology since that time.  See, e.g., January 2015 Board Hearing Transcript.  See also Washington, 19 Vet. App. 362; Layno, 6 Vet. App. 465; Barr, 21 Vet. App. at 307-08; Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.

The Veteran's statements concerning assertions of the onset and continuity of cervical and thoracolumbar spine symptomatology are further bolstered by the January 2015 medical opinion submitted by his private treating orthopedic surgeon opining that the Veteran's current spine conditions were likely related to his in-service motor vehicle accident.  See January 2015 Letter from D.W.P., M.D.  This opinion is supported by rationale, specifically that the Veteran's spinal pathologies, including specifically traumatic arthritis, spondylosis, and stenosis, were consistent with injuries sustained as a result of a "high-energy motor vehicle collision" of the type he experienced during his active service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Further, Dr. D.W.P. based this opinion on his familiarity with and long-term treatment of the Veteran.  See id. (noting that the Veteran has been a patient "for over five years").  And although there is no "treating physician rule" requiring the Board to give additional evidentiary weight to the opinion of a physician or other healthcare provider that has treated the Veteran, such a clinician does have an intimate knowledge of the severity of his condition over a span of time and his reported medical history, which, as noted, the Board has found to be both competent and credible.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).

The Board acknowledges that there are two negative etiological opinions of record in the form of the September 2015 and September 2016 VA spine examination reports; however, the Board declines to accept these opinions.  Wilson v. Derwinski, 2 vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.).  In this regard, neither opinion addressed the Veteran's documented treatment for injuries to his neck and back during his hospitalization from October 1994 to April 1995.  See September 2015 and September 2016 VA Medical Opinion DBQs.  But see also April 1995 Admission Record of Inpatient Treatment.  Rather, both negative opinions were based primarily upon the finding that the record was silent for any "medical documentation or complaints of back pain noted during active duty" after October 1993.  See September 2015 and September 2016 VA Medical Opinion DBQs.  Accordingly, the VA examiners' opinions are based, at least in part, on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)). 

Moreover, neither opinion adequately accounted for the Veteran's lay assertions of onset and continuity of symptomatology, despite the Board's explicit instruction to do so.  See September 2015 and September 2016 VA Medical Opinion DBQs.  See also May 2015 Board Decision (directing that the VA spine examiner to "specifically consider and address the January 2015 Board hearing testimony of the Veteran and his fellow service member, G.V., the transcript of which is contained in the [electronic claims] file").  Accordingly, the Board finds that the September 2015 and September 2016 VA medical opinions cannot form the basis for a denial of entitlement to service connection for the Veteran's diagnosed spine disabilities.

Accordingly, the Veteran's competent and credible report of a continuity of cervical and thoracolumbar spine symptomatology, in conjunction with the private medical opinion relating his in-service injury to his current spinal pathology, suggests a link between his current spine conditions and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Therefore, because there are currently diagnosed disabilities of the cervical and thoracolumbar spine, given the medical evidence of an in-service injury and resultant back and neck symptoms, considering the competent and credible lay and medical evidence of a continued neck and back pathology during and since the Veteran's active service, and in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's spine disorders.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's cervical and thoracolumbar spine disabilities are as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for disorders of the cervical and thoracolumbar spine.


ORDER

Service connection for a thoracolumbar spine disability is granted. 

Service connection for a cervical spine disability is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


